Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 04/26/2022 has been entered. Claims 1-2 have been amended. Claims 6 and 8 have been canceled. Claims 1-5, 7, and 9-10 remain pending in the application. Objection to Title is maintained. Objection to Drawings is withdrawn.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
5.	Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 204791058 U).
Regarding claim 1, Zhang (Figs. 1-2) discloses a mobile terminal, comprising: 
a display screen (display panel 110); 
a flexible circuit board (flexible circuit board 212) below the display screen (display screen 110), the flexible circuit board (flexible circuit board 212) being provided with a first light source (light source 232); 
an optical fingerprint module (optical fingerprint sensor 211) below the display screen (display panel 110), wherein a fingerprint recognition area is disposed on a surface of the optical fingerprint module (optical fingerprint sensor 211) facing the display screen (display panel 110), and the flexible circuit board (flexible circuit board 212) is located outside the optical fingerprint module (optical fingerprint sensor 211); 
a light guide part (light guide 2312) arranged at a periphery of the fingerprint recognition area (sensing area of optical fingerprint sensor 211) and capable of receiving light emitted by the first light source (light source 232),
wherein the light guide part (light guide 2312) is an annular light guide (Figs. 1-2), and the fingerprint recognition area (sensing area of optical fingerprint sensor 211) is located in an annular ring (Figs. 1-2) of the annular light guide (light guide 2312), the light guide part is a light guide film (light guide film 2312).

Regarding claim 2, Zhang (Figs. 1-2) discloses the mobile terminal according to claim 1, wherein the flexible circuit board (flexible circuit board 212) is connected to a flexible circuit board (flexible circuit board 212) of the display screen (display panel 110).

Regarding claim 3, Zhang (Figs. 1-2) discloses the mobile terminal according to claim 1, further comprising: a controller (controller; [0023]-[0024]) connected to the first light source (light source 232; [0023]-[0024]) and configured to control the first light source to emit light intermittently ([0024]).

Regarding claim 10, Zhang (Figs. 1-2) discloses the mobile terminal according to claim 6, wherein the first light source is an LED lamp ([0027] and [0032]; LED).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
7.	Claims 4-5 are rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 204791058 U) in view of Kim (US 20190057642 A1).
Regarding claim 4, Zhang (Figs. 1-2) discloses the mobile terminal according to claim 1, but does not disclose wherein the controller controls the first light source to be turned off when the second light source of the display screen is in an illuminated state. However, the claimed feature is well known in a display device including a fingerprint sensor. As an example, Kim (Figs. 1-4 and 9-10) discloses a mobile terminal, comprising a display panel 120, an optical fingerprint sensor 976, a first light source 160 used for fingerprint detection ([0049]), and a second light source 123 used for image display, wherein the controller (processor 210 and driving circuit 122) is connected to the first light source (light source 160), and the controller (processor 210 and driving circuit 122) is further connected to a second light source (light sources 123) of the display screen (display panel 120), and the controller (processor 210 and driving circuit 122) controls the first light source (light source 160) to be turned off (Fig. 4) when the second light source (light sources 123) of the display screen (display panel 120) is in an illuminated state (Fig. 4). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the display device of Zhang. The combination/motivation would be to provide a display devices integrated with a fingerprint sensor with a separate control of image display and fingerprint sensing, which would prevent the signal interference and reduce the power consumption.

Regarding claim 5, Zhang (Figs. 1-2) discloses the mobile terminal according to claim 1, but does not disclose wherein the display screen is a self-luminous display screen, the controller is further connected to the display screen, and the controller controls the first light source to be turned off when the display screen is in an illuminated state. However, Kim (Figs. 1-4 and 9-10) discloses a mobile terminal, comprising a display panel 120, an optical fingerprint sensor 976, a first light source 160 used for fingerprint detection ([0049]), and a second light source 123 used for image display, wherein the display screen is a self-luminous display screen (Figs. 2-3; OLED display panel 120), the controller (processor 210 and driving circuit 122) is further connected to the display screen (display panel 120), and the controller (processor 210 and driving circuit 122) controls the first light source (light source 160) to be turned off (e.g., Fig. 4) when the display screen (display panel 120) is in an illuminated state (e.g., Fig. 4). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the display device of Zhang. The combination/motivation would be to provide a display devices integrated with a fingerprint sensor with a separate control of image display and fingerprint sensing, which would prevent the signal interference and reduce the power consumption.

8.	Claim 7 is rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 204791058 U) in view of Lin (US 20180053031 A1).
Regarding claim 7, Zhang (Figs. 1-2) discloses the mobile terminal according to claim 1, wherein an annular part (frame member 231) is located on a surface of the annular light guide (light guide 2312) away from the display screen (display panel 110).  Zhang does not expressly disclose the frame member 231 is a light-shielding part, however, it is obvious to one skilled in the art that the frame member 231 is a light-shielding part, otherwise, the light emitted from the light source 232 would leak to the optical sensor 211. The examiner further cites Lin as a reference, Lin (Figs. 1-24) discloses an optical fingerprint sensor similar to that disclosed by Zhang, wherein the frame member 16 of the light source 14 is a light-shielding part. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lin to the fingerprint sensor of Zhang to prevent a light leaking from the light source to the optical fingerprint sensor (Lin, [0039]).

9.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 204791058 U) in view of Lin (US 20180053031 A1) and further in view of Pan (US 20170192565 A1).
Regarding claim 9, Zhang in view of Lin discloses the mobile terminal according to claim 1, Zhang in view of Lin discloses the light-shielding part, but do not disclose wherein the light-shielding part is a light-shielding adhesive paper. However, Pan (e.g., Figs. 7, 9, 11, and 13) discloses a light-shielding part 206 of a light source 207, wherein the light-shielding part is a light-shielding adhesive paper (light-shielding adhesive tape 206). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pan to the light-shielding structure of Zhang in view of Lin. The combination/motivation would be to simplify the light shielding structure and reduce the manufacturer cost.

Response to Arguments
10.	Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.
10.	Applicant has amended claims 1 by incorporating with the limitations of original claims 6 and 8. Applicant further argues that the reference Zhang does not disclose the limitations “a light guide part arranged at a periphery of the fingerprint recognition area and capable of receiving light emitted by the first light source, wherein the light guide part is an annular light guide, and the fingerprint recognition area is located in an annular ring of the annular light guide, the light guide part is a light guide film” of the amended claim 1. 
The examiner respectfully disagrees with applicant’s arguments because applicant appears to misinterpret or misunderstand the reference Zhang. Zhang discloses a mobile terminal 100, which are reproduced below for references. 

    PNG
    media_image1.png
    708
    1321
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    544
    1272
    media_image2.png
    Greyscale

Annotated versions of Zhang’s Figs. 2 and 1
The mobile terminal 100 comprises a display screen 110, a light source 232, a light guide film 2312, an optical fingerprint sensor 211, and a flexible circuit board 212. Both the light source 232 and the light guide film 2312 are annular ring structures with a hollow center area corresponding to the fingerprint sensing area of the fingerprint sensor 211. Both the light source 232 and the light guide film 2312 are arranged at a periphery of the fingerprint recognition area, and the light guide film 2312 receives and guides the light emitted by the first light source 232. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691